Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated April 12, 2021 is acknowledged.
Claims 4, 10-13, 15, 16, 20 and 22-30 are pending.
Claims 1-3, 5-9, 14, 17-19 and 21 are cancelled.
Claims 4, 10-13, 15, 16, 20 and 22 are currently amended.
Claims 23-30 are new.
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 4, 10-13, 15, 16 and 22-30 as filed on April 12, 2021 are pending and under consideration to the extent of the elected species, e.g., the composition is a shampoo.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections under 112(d) are withdrawn, all previous claim rejections under 35 USC 101 are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by Duranton ‘129 are withdrawn, all previous claim rejections under 35 USC 103 over Duranton ‘129 are withdrawn, all previous claim rejections under 35 USC 103 
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2020 (4x), February 1, 2021 (2x), March 19, 2021 (3x) and April 9, 2021 were considered.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10-13, 15, 16 and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a new matter rejection.
	Claim 22 as currently amended recites about 1 to 30 wt% of one or more-taurate anionic surfactants as disclosed in various embodiments of the specification (see previous 112(a) rejection of claim 22 in Non-Final Rejection mailed November 12, 2020).  Applicant’s Remarks cite to pages 28-30 in support of the amendments and new claims.  However, the embodiment of page 28 recites a composition which also requires about 0.01 to 20 wt% of one or more water-soluble solvents.  There is no basis for excluding this component from the composition.  This is new matter.  Claims 4, 10-13, 15, 16 and 23-29 are included in this rejection because they also recite new matter.  Claims 10 and 11 are also included in this rejection because the embodiment of page 28 does not further comprise one or more fatty compounds.  To the contrary, it is the embodiment of pages 24-25 which comprises such.  Claims 12 and 13 are also included in this rejection because the embodiment of page 28 does not further comprise one or more silicones.  To the contrary, it is the embodiment of pages 24-25 which comprises such.  Claim 16 is also included in this rejection because the embodiment of page 28 does not further comprise one or more cationic surfactants.  To the contrary, it is the embodiment of pages 24-25 which comprises such.  While the embodiment of page 28 may comprise the additional components described in Formulations #1 and #6 (page 30, lines 20-24, page 28, lines 1-3), these additional components are preservatives, salts, nonionic surfactants, thickeners, pH modifiers and fragrances as disclosed at page 89.  There is no basis in the as-filed specification for combining the embodiment of pages 24-25 (Formulations #2 - #5) with the embodiment of page 28 (Formulations #1 and #6) to create a new composition.  This is new matter.  Claim 30 is not 

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10-13, 15, 16, 22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Duranton et al. ‘295 (US 2008/0124295, published May 29, 2008, of record).
	Duranton ‘295 teach compositions comprising at least one aminoalkane sulphonic or sulphonothioic acid compound such as taurine in amounts from 0.05 to 10 wt% (title; abstract; paragraphs [0008], [0017]-[0040]; examples; claims), as required by instant claim 4. 
	The compositions may contain at least one (non-taurate) surfactant in amounts from 0.1 to 60 wt% (paragraphs [0041], [0056]; also [0276]).  The at least one surfactant may be chosen from anionic, amphoteric, nonionic surfactants and mixtures thereof (paragraph [0042]).  The exemplary compositions comprise 1.5 wt% coco-betaine (amphoteric surfactant as described in paragraph [0059]) and 10.5 wt% sodium laureth sulphate (anionic surfactant as described in paragraph [0057]), as required by instant claims 24-27.
	The compositions may contain at least one conditioning agent chosen from inter alia synthetic oils (fatty compounds), plant oils (fatty compounds), silicones, cationic polymers, cationic surfactants, and also mixtures of these different compounds in amounts ranging from 0.001 to 20 wt% (paragraphs [0110], [0113]-[0114], [0266]), as required by instant claims 10-13, 15 and 16.  Cationic polymers are present from 0.01 to 20 wt%; the exemplary compositions comprise 0.1 wt% polyquaternium-7 (paragraph [0147]), as required by instant claim 15.  Silicones are present from 0.01 to 20 wt% (paragraph [0176]), as required by instant claim 13.   
	The compositions may be aqueous (paragraphs [0267]-[0268]).  The aqueous medium may contain at least one solvent inclusive of glycerine present from 0.5 to 40 wt%; the as required by instant claims 28-30.
	The compositions may comprise at least one additive normally used in cleansing products inclusive of preservatives and fatty substances in amounts from 0.1 to 20 wt% (paragraph [0269]), as required by instant claims 10 and 11.  
	The compositions may comprise an active substance such as alpha-hydroxy acids such as citric acid in amounts ranging from 0.01 to 20 wt% (paragraph [0271]).  
	The compositions may be used for washing the hair and be in the form of a shampoo (paragraphs [0273]-[0274]).  
Duranton ‘295 fails to specifically teach or exemplify an embodiment of an aqueous composition comprising 3 to 10 wt% of taurine and/or a salt, 2 to 10 wt% of citric acid and/or a salt, about 1 to 30 wt% of one or more non-taurate surfactants, about 0.01 to 10 wt% of one or more cationic polymers, about 0.1 to 15 wt% of one or more amphoteric surfactants and at least one preservative as required by claim 22, however, a reference is analyzed using its broadest teachings and the specific combination of features claimed is rendered obvious by the disclosure of Duranton ‘295 because Duranton ‘295 render obvious aqueous compositions comprising 0.05 to 10 wt% of compounds inclusive of taurine, 0.01 to 20 wt% of an active substance such as an alpha-hydroxy acid such as citric acid, 0.1 to 60 wt% surfactant(s) inclusive of anionic and amphoteric surfactants, 0.001 to 20 wt% of at least one conditioning agent chosen from inter alia cationic polymers and preservatives as elaborated supra.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 inter alia synthetic oils (fatty compounds), plant oils (fatty compounds), silicones, cationic surfactants, and also mixtures of these different compounds, and Duranton ‘295 render obvious the optional inclusion of solvents and combinations thereof as instantly claimed.  Therefore, the instantly claimed compositions are prima facie obvious in view of Duranton ‘295.

	
Claims 4, 10-13, 15, 16 and 22-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duranton et al. ‘295 (US 2008/0124295, published May 29, 2008, of record) as applied to claims 4, 10-13, 15, 16, 22 and 24-30 above, and further in view of Ogihara et al. (US 2013/0216491, published August 22, 2013, IDS reference filed October 28, 2019.
The teachings of Duranton ‘295 have been described supra.
Duranton ‘295 do not teach cationic polymers chosen from guar hydroxypropyltrimonium chloride, polyquaternium-4, polyquaternium-10, polyquaternium-37 or mixtures thereof as required by claim 23.
This deficiency is made up for in the teachings of Ogihara.
Ogihara teach cleansing compositions (title; abstract; paragraph [0004]; claims).  The compositions comprise cationic polymers inclusive of polyquaternium-10, polyquaternium-7 and the like (paragraphs [0097]-[0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cationic polymers taught by Ogihara inclusive of .  


Claims 4, 10-13, 15, 16 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2014/0246041, published September 4, 2014, of record) in view of Tanihara et al. (EP 855,178, published July 29, 1998, of record).
	Krueger teaches hair treatment agents inclusive of shampoos comprising taurine as a care-providing substance in amounts from 0.001 to 10 wt% (title; abstract; paragraphs [0015]-[0023], [0025] and [0052]; claim 1), as required by instant claim 4.  When used in combination with selected esterquats (cationic surfactant / polymer), the composition imparts hair conditioning (title; abstract; paragraph [0300]), as required by instant claim 16.  The compositions may be aqueous (paragraph [0031]).  Aqueous encompasses aqueous alcoholic comprising aqueous solutions including 3 to 70 wt% of an alcohol such as isopropanol (paragraph [0032]), as required by instant claims 28-30.
	The compositions may comprise surfactants (paragraph [0200]).  Anionic surfactants, preferred in shampoos, are present from 2.5 to 35 wt% (paragraphs [0201]-[0225]).  While anionic surfactants may comprise acyl taurides (paragraph [0202]), such are not required.  Anionic surfactants may comprise fatty alcohol sulfates and/or fatty alcohol ether sulfates; fatty alcohol sulfates have 12 to 14 carbon atoms (lauryl, myristyl) and a cation that is preferably sodium (paragraphs [0226]-[0227]), as required by instant claims 24 and 25.  Amphoteric inter alia cocamidopropyl betaine (paragraphs [0230], [0247]), as required by instant claims 26 and 27.  
	Cationic quaternary compounds inclusive of polymers may be present from 0.1 to 10 wt% (paragraphs [0273], [0301], [0335]), as required by instant claim 15.  Cationic polymers include polyquaternium-37 (paragraph [0308]), as required by instant claim 23.
	In addition, short-chain carboxylic acids having a MW less than 750 can be present (paragraphs [0340]-[0341]).  
	The compositions may comprise dimethicones inclusive of a silicone elastomer blend (paragraph [0183]), as required by instant claim 12.
	The compositions may comprise care-providing substances inclusive of oils (fatty compounds) and silicones (paragraphs [0095]-[0100]), as required by instant claims 10 and 12.  For example, the compositions may include 0.15 to 15 wt% of at least one vegetable oil (paragraph [0110]), as required by instant claims 10 and 11.  The compositions may include 0.01 to 10 wt% aminofunctional silicone(s) (paragraph [0163]), as required by instant claims 12 and 13.
	Krueger does not teach 2 to 10 wt% citric acid and at least one preservative as required by claim 22.
These deficiencies are made up for in the teachings of Tanihara.
Tanihara teach hair care products inclusive of shampoos comprising 0.01 to 10 wt% of alpha-hydroxycarboxylic acids inclusive of citric acid (title; abstract; page 2, lines 37-46; page 3, lines 21-24).  When used in combination with silicone elastomers, the composition imparts hair conditioning (abstract).  The hair care products may optionally contain components commonly employed in cosmetics such as preservatives (page 3, lines 29-35).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shampoo compositions to further comprise components commonly employed in cosmetic hair care products inclusive of shampoos such as preservatives as taught by Tanihara in order to preserve the composition.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

With regard to the rejection over Duranton ‘295, Applicant’s contention that claim 22 was not previously rejected thereover is not found persuasive because Applicant has not identified a limitation of claim 22 not taught by Duranton ‘295 and because the previous rejection is clearly includes claim 22.  See page 11 of the Non-Final Rejection mailed November 12, 2020.  Applicant is reminded that claim 22 is simply an amalgam of previous claims 1+5-8+17+18, all of which were also rejected over Duranton ‘295.  Nonetheless, the rejection has been updated as necessitated by Applicant’s amendments.  For clarity of the written, public record, all claims stand rejected over Duranton ‘295.  Applicant’s conclusion that Duranton ‘295 

With regard to the rejection over Krueger, Applicant’s conclusion that Krueger discloses to many optional components to render obvious the instantly claimed genus of compositions is not found persuasive because the disclosure of a multitude of effective combinations does not render any particular formulation less obvious. 

Therefore, the rejections of record are properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 10-13, 15, 16 and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-38 of copending Application No. 15/941,916 in view of Hercouet et al. (FR 2,944,441, published October 22, 2010, as evidenced by the machine translation, of record) or/and Duranton et al. ‘295 (US 2008/0124295, published May 29, 2008, of record).
	The instant claims are drawn to an aqueous composition comprising 3 to 10 wt% of taurine and/or a salt thereof, 2 to 10 wt% of citric acid and/or salt thereof, about 1 to about 30 wt% of one or more non-taurate anionic surfactants such as SLS, about 0.01 to 10 wt% of one or more cationic polymers such as polyquaternium-37, about 0.1 to 15 wt% of one or more amphoteric surfactants such as cocamidopropyl betaine, and at least one preservative.  The composition may further comprise fatty compounds from about 1 to 25 wt%, silicones from about 0.1 to 20 wt%, or solvents such as glycerin from about 0.01 to 20 wt%. 
	The copending claims are drawn to compositions comprising at least 0.5 wt% of at least one amino or aminosulfonic acid, at least 0.5 wt% of a carboxylic acid and at least one anionic surfactant.  The compositions may be aqueous.  The amino/aminosulfonic acid may be taurine.  The carboxylic acid may be citric acid. 
	The conflicting claims differ with respect to the particulars of the composition, however, these differences are obvious in view of Hercouet or/and Duranton et al. ‘295.  Hercouet teach aqueous compositions comprising 0.01 to 5 wt% water-soluble active ingredients inclusive of amino acids or/and alphahydroxy acids inclusive of citric acid or/and cationic polymers inclusive of polyquaternium-37 and comprising at least 25 wt% of one or more fatty substances inclusive of silicones and one or more surfactants (title; page 1, last paragraph; page 3, 1st full paragraph; page 9, last paragraph; page 10; paragraph bridging pages 11-12; page 12, 1st full paragraph; page 49, last full paragraph).  The one or more surfactants are chosen from anionic, amphoteric or cationic surfactants (page 12, 2nd full paragraph).  Anionic surfactants include sodium salts of C6-C24 alkylsulphates (paragraph bridging pages 12-13; page 13, 1st full paragraph) which encompass sodium laureth sulphate as taught by Duranton ‘295 as elaborated supra.  Amphoteric surfactants include alkyl (C8-C20) betaines (page 14, 2nd full paragraph) which encompass coco betaine as taught by Duranton ‘295 as elaborated supra.  The compositions of Hercouet may further comprise various adjuvants inclusive of preservatives as is conventional in compositions th paragraph).  The compositions comprise a medium comprising water and one or more organic solvents such as isopropanol from 1 to 40 wt% (page 49, last full paragraph; paragraph bridging pages 49-50).
	The conflicting claims are therefore obvious variants in view of Hercouet or/and Duranton ‘295  because it is known in the prior art to formulate aqueous hair-care compositions comprising amino acids in combination with citric acid together with conventional hair care components inclusive of fatty compounds or/and silicones, surfactants (anionic, zwitterionic and cationic), or/and cationic polymers in amounts which overlap the instantly claimed amounts and it is conventional for such compositions to include preservatives and organic solvents in the aqueous phase.
This is a provisional nonstatutory double patenting rejection.

Claims 4, 10-13, 15, 16 and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/942,085 in view of Hercouet et al. (FR 2,944,441, published October 22, 2010, as evidenced by the machine translation, of record) or/and Duranton et al. ‘295 (US 2008/0124295, published May 29, 2008, of record).
The withdrawn composition claims of the copending Application are included in this rejection because withdrawn claims are still pending.

The instant claims have been described supra. 
	The copending claims are drawn to aqueous compositions comprising at least 0.5 wt% of at least one amino acid and at least 0.5 wt% of a carboxylic acid.  The amino/aminosulfonic acid may be taurine.  The carboxylic acid may be citric acid.  The compositions may further comprise one or more anionic, amphoteric or/and cationic surfactants.  
 in view of Hercouet or/and Duranton ‘295 as elaborated supra because it is known in the prior art to formulate aqueous hair-care compositions comprising amino acids in combination with citric acid together with conventional hair care components inclusive of fatty compounds or/and silicones, surfactants (anionic, zwitterionic and cationic), or/and cationic polymers in amounts which overlap the instantly claimed amounts and it is conventional for such compositions to include preservatives and organic solvents in the aqueous phase.
This is a provisional nonstatutory double patenting rejection.

Claims 4, 10-13, 15, 16 and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-9, 11, 14-17, 22-24 and 26-29 of copending Application No. 16/234,883 in view of Hercouet et al. (FR 2,944,441, published October 22, 2010, as evidenced by the machine translation, of record) or/and Duranton et al. ‘295 (US 2008/0124295, published May 29, 2008, of record).
	The instant claims have been described supra. 
	The copending claims are drawn to an aqueous composition comprising about 0.01 to 10 wt% taurine, about 1 to 10 wt% citric acid citric acid, a hair color altering agent, about 10 to 26% fatty compounds.  The composition may alternatively comprise cationic polymers or/and at least one surfactant selected from anionic and nonionic.
	The conflicting claims differ with respect to the particulars of the composition, however, these differences are obvious in view of Hercouet or/and Duranton ‘295 as elaborated supra because it is known in the prior art to formulate aqueous hair-care compositions comprising amino acids in .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s request that the provisional double patenting rejections of record be held in abeyance is acknowledged but is again denied because a request to hold a rejection in abeyance is improper and non-responsive.  Applicant is again reminded that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  See MPEP 804 I(B)(1).  Because Applicant’s remarks remain non-responsive to the rejections, the rejections are properly maintained and made again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633